Chief Justice Mercur
delivered the opinion of the court, March 19th 1883.
Section 3 of the Act of 8th of May 1876, P. L. 140, provides a per diem compensation to be paid to a stenographer for each day actually spent by him in court;, in the taking of notes. It contains no reference to services afterward performed in writing out in long hand the stenographic notes which he has taken in court. The proviso limiting the amount of his annual compensation, applies only to the services provided for in that section. He shall be paid per diem for all those services. In counties having less than two hundred thousand inhabitants, his whole compensation for those services shall not exceed $1,200 per annum. Hence, in case he shall be thus engaged in court for more than one hundred and twenty days, he receives no compensation for such excess of time.
Section 4 of the Act proceeds to declare when and by whom he may be required to write out at length the notes of evidence and furnish transcripts thereof. It declares transcripts thus made shall be furnished at a compensation not exceeding fif*481teen cents per each one hundred words, such compensation to be paid by the county in which the notes are taken when the transcript is ordered by the court or when made for the purpose of being filed. When ordered by counsel, the county is not liable: Briggs v. Erie County, 2 Out. 570. Thus it clearly appeai-s that for services rendered in the taking of notes in court, lie shall be paid per diem ; but for transcribing his notes and furnishing transcripts, he shall be paid for each hundred words. When ordered by tlie court the county must pay therefor. In this case they were so ordered. Under the facts set forth in the case stated the learned judge committed no error in entering jud-gment in favor of the plaintiff below.
Judgment affirmed.